DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 15, 2022 and is acknowledged.
Specification
The amendment filed 06/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 13 positively recites the limitations in line 7, “and capable of detecting the misalignment of a can body held on a punch moving axially through the bore during bodymaking” is not supported in the original disclosure. The original disclosure supports, in para. 71, the language of “In this way, the alignment between the ram/punch and other components of the bodymaker may be continuously adjusted as required during operation of the bodymaker”, only the adjustment operation is recited to be done during bodymaking”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 13 positively recites the limitations in line 7, “and capable of detecting the misalignment of a can body held on a punch moving axially through the bore during bodymaking” is not supported in the original disclosure. The original disclosure supports, in para. 71, the language of “In this way, the alignment between the ram/punch and other components of the bodymaker may be continuously adjusted as required during operation of the bodymaker”, only the adjustment operation is recited to be done during bodymaking”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Furthermore, the use of "capable of" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “capable of” to perform a function only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai GB Publication (2,141,063) hereinafter Arai.
Regarding claim 1,
Arai discloses a stripper assembly (see fig.1) for a can bodymaker and being configured to remove a can body (7) from a punch (4) mounted on a ram (1) of the can bodymaker, the stripper assembly comprising: 
a stripper housing (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A) through which the punch (4 see arrow) passes; and 

    PNG
    media_image1.png
    557
    856
    media_image1.png
    Greyscale

a radial offset monitor (see fig.16) comprising one or more eddy current sensors (76, see page 6 lines 56-59), the one or more eddy current sensors (76) being located within the stripper housing (26, 28 and 30, fig.1A shown the position of element 21 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing hereinafter the position of elements 21-22 is also considered to be the position of element 75), 

    PNG
    media_image2.png
    516
    594
    media_image2.png
    Greyscale

wherein the radial offset monitor (fig.16) is configured to detect misalignment of at least one of the ram (1), the punch (4, the punch is fixed on the ram, see abstract), and the can body (7) held on the punch (4, see pag. 6 lines 64-65 and pag.7, lines 1-9 recited the position detection of the punch in the can bodymaker and fig.1A shown a can body (element 4) held on the punch (element 7)), within said bore (see element 21-22/75 in fig.1A).
Examiner notes, based on fig.3B element 1 equates element 4 in term of axis, movement of direction and function/operation. 
Regarding claim 2,
Arai discloses wherein the radial offset monitor (see fig.16) is integrated into the stripper housing (26, 28 and 30, see element 21-22/75 in fig.1A).
Regarding claim 3,
Arai discloses a sensor housing (75) co-located with the stripper housing, wherein the sensor housing (75) defines an internal bore (space occupied by element 4 in fig16) and the one or more eddy current sensors (76) are located within the sensor housing (75).
Regarding claim 4,
Arai discloses a stripper (6) provided with stripping fingers (see page 2, line 45-48).
Regarding claim 5,
Arai discloses at least two eddy current sensors (76) angularly spaced apart from one another about an axis along which the punch travels (see page 6, line 56- Page 7, line 3).
Regarding claim 6,
Arai discloses wherein the radial offset monitor (fig.16) comprises four eddy current sensors equiangularly spaced apart from one another about said axis (See fig. 16 ).
Regarding claim 8,
Arai discloses wherein said bore is cylindrical (See fig.16, space occupied by element 4).
Regarding claim 9, (Currently amended)
Arai discloses a can bodymaker (see fig.6) comprising: a toolpack (5); and the stripper assembly (fig.1A) according to claim 1.
Regarding claim 10,
Arai discloses a controller (80) having an input (Wires see fig.16) for receiving sensor data from the radial offset monitor (see fig.16); and a processor (78) configured to compute one or more of ram position (Page 7 line 1-3 recited the punch element 4 however the punch is directly connected to the ram element 1 therefore elements 1 and 4 have the same position), ram trajectory, punch position, punch trajectory, can body presence, and can body sidewall thickness (see fig.1A position of elements 4 and 7 and fig.16 position of element 4 additionally see page 6, lines 56-63).
Regarding claim 13, (Currently amended)
Arai discloses a can bodymaker (see fig.6) comprising a radial offset monitor, said radial offset monitor comprising: 
a stripper (6); 
a body (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A and 16), 
one or more eddy current sensors (76, see page 6 lines 56-59) positioned within the body (26, 28 and 30, fig.1A shown the position of element 21 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing hereinafter the position of elements 21-22 is also considered to be the position of element 75), spaced around the bore and capable of detecting the misalignment of can body (7) held on the punch (4, see pag. 6 lines 64-65 and pag.7, lines 1-9 recited the position detection of the punch in the can bodymaker) moving axially through the bore (the double headed arrow shown displacement and fig.1A also shown a can body (element 4) held on the punch (element 7)), relative to an axis of the can body (7).
Examiner notes, element 4 in fig.1A extends from one side to the next holding the can and passing through elements 21-22/75 therefore is capable of detecting the misalignment of can body held on the punch moving axially through the bore , relative to an axis of the can body.
Regarding claim 14, (Currently amended)
Arai discloses a method of detecting axial misalignment of a ram (1) and/or a punch (4), or of a can body (7) held on the punch in a can bodymaker(4, see pag. 6 lines 64-65 and pag.7, lines 1-9 recited the position detection of the punch in the can bodymaker and fig.1A shown a can body (element 4) held on the punch (element 7)), the method comprising:
providing a stripper housing (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A and 16) through which the punch (4) passes;
obtaining electrical output signals from one or more eddy current sensors (76 see fig.16) within the stripper housing (26, 28 and 30, fig.1A shown the position of element 21 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing hereinafter the position of elements 21-22 is also considered to be the position of element 75); and
processing the signals to detect any axial misalignment (see Page 6, lines 56-65 and page 7, lines 1-9 and additionally see Fig. 16).
Examiner notes, element 4 in fig.1A extends from one side to the next holding the can and passing through elements 21-22/75 therefore is capable of detecting the misalignment of can body held on the punch moving axially through the bore , relative to an axis of the can body.
Regarding claim 15,
Arai discloses processing the sensor data (processor element 78) to compute one or more of ram position (follow element 4 in Page 6, lines 56-65 and page 7 lines 1-9), ram trajectory, punch position, punch trajectory, can body presence, can body sidewall thickness (the position of the punch or ram is the same to the can body, see element 4,7 of fig.1A and additionally follow element 4 in Page 6, lines 56-65 and page 7 lines 1-9). 
Regarding claim 17,
Arai discloses the method being carried out while the bodymaker (see fig.6) is producing can bodies (see Page 1, Lines 5-7).
Regarding claim 18,
Arai discloses a stripper assembly (see fig.1) for a can bodymaker and being configured to remove a can body (7) from a punch (4) mounted on a ram (1) of the can bodymaker, the stripper assembly comprising: 
a stripper housing (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A) through which the punch (4 see arrow) passes; and 
a radial offset monitor (75) comprising one or more eddy current sensors (76, see page 6 lines 56-59), the one or more eddy current sensors (76) being located within the stripper housing (26, 28 and 30, fig.1A shown the position of elements 21-22 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing hereinafter the position of element 21 is also considered to be the position of element 75) or attached thereto,, 
wherein the radial offset monitor (fig.16) is configured to detect misalignment of the ram (1) and/or the punch (4, the punch is fixed on the ram, see abstract), or of a can body (7) held on the punch (4, see pag. 6 lines 64-65 and pag.7, lines 1-9 recited the position detection of the punch in the can bodymaker and fig.1A shown a can body (element 4) held on the punch (element 7)), within said bore (see elements 21-22/75 in fig.1A).
Examiner notes, based on fig.3B element 1 equates element 4 in term of axis, movement of direction and function/operation and element 4 in fig.1A extends from one side to the next holding the can and passing through element 21/75 therefore is capable of detecting the misalignment of can body held on the punch moving axially through the bore , relative to an axis of the can body..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arai GB Publication (2,141,063) hereinafter Arai.
Regarding claim 7,
The prior art Arai discloses all limitations in claim 1.
Arai discloses wherein each of the one or more eddy current sensors (76) is disposed in a direction orthogonal to an axis along which the punch travels (see fig 16 and 1A) and is silent about the sensors to be adjustable and since no criticality is recited for the adjustment of the sensors and well known in the mechanical art for sensors to be adjustable to different position and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the sensors to be adjustable to ensure effectiveness of operation. Accordingly, it has been held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai GB Publication (2,141,063) hereinafter Arai in view of Hahn et al. US. Patent (5,257,523) hereinafter Hahn.
Regarding claim 11,
The prior art Arai discloses all limitations in claim 9.
Arai discloses an adjustment mechanism (see fig.12-14) to automatically adjust one or more components (element 1) of the bodymaker (see page 5 lines 20-38 and lines 45-47) in response to detection by the radial offset monitor of a misalignment of the ram and/or punch and/or can body in order to achieve realignment (see Page 6, lines 56-65 and page 7, lines 1-9 and additionally see Fig. 16).
Arai does not disclose the adjustment mechanism to be a screw adjustment mechanism.
Arai and Hahn disclose both art in the same field of endeavor (i.e. metal deformation).
Hahn, in a similar art, teaches a can body making apparatus (see fig.8) having a screw adjustment mechanism (580, see fig.8 and 10, the screw is identified as element 584). 
Hahn teaches the screw adjustment mechanism to adjust the ram (see col.5 lines 40-51) and since the references discloses structure with the same function and in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Arai, a screw adjustment mechanism as taught by Hahn, as it would be beneficiary to Arai to be able to effectively adjust the ram.
Regarding claim 12,
The prior art Arai as modified by Hahn, discloses all limitations in claim 9.
Arai discloses wherein the one or more components is or include the ram, the punch, a domer, and the adjustment is a radial adjustment (see page 5 lines 45-47 see element 1 and additionally see element 1 of fig.1A and 14).
Regarding claim 16,
The prior art Arai discloses all limitations in claim 9.
Arai discloses using an adjustment mechanism (see fig.12-14) to automatically adjust one or more components (element 1) of the bodymaker in order to correct the misalignment (see page 5 lines 20-38 and lines 45-47 and Page 6, lines 56-65 and page 7, lines 1-9).
Arai does not disclose the adjustment mechanism to be a screw adjustment mechanism.
Hahn, in the similar art, teaches a can body making apparatus (see fig.8) having a screw adjustment mechanism (580, see fig.8 and 10). 
Hahn teaches the screw adjustment mechanism to adjust the ram (see col.5 lines 40-51) and since the references discloses structure with the same function and in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to add to the apparatus of Arai, a screw adjustment mechanism as taught by Hahn, as it would be beneficiary to Arai to be able to effectively adjust the ram.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/15/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 1-4, Applicant arguments are referred to the Office Action dated 01/04/2021, and also stated that the ring cannot be used during can production, since the dies which iron the can body must be removed to accommodate the ring (i.e. element 75) and reference Arai fails to disclose sensors "located within" the structure identified as "the stripper housing," as required by claim 1
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Applicant arguments are referred to the Office Action dated 01/04/2021 and an RCE was filed on 09/21/2021 and an Office Action was submitted on 02/15/2022. 
References Arai is drawn to an apparatus structured to deform metal can body. The apparatus includes structures such as housing, radial offset monitor with sensors. Reference Arai discloses multiple dies (i.e. elements 15,18 and 21) therefore switching elements 21-22 to 75, the ring (i.e. element 75) is usable during can production, the apparatus of reference Arai. In the Office Action, the stripper housing is identified as element (26, 28 and 30), by switching elements 21-22 to 75 as referred in page 6, lines 64-65 and page 7, lines 1-9, element 75 would be within element 26 (for better illustration see fig.3A). 
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725